Citation Nr: 1046181	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
residuals of right ankle sprain, on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2002 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 10 percent for 
residuals of a right ankle strain.  In February 2002, the Veteran 
filed a notice of disagreement.  A statement of the case (SOC) 
was issued in October 2002, and the Veteran then filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  Although it is unclear exactly when the 
Veteran filed the Form 9, a VA employee submitted a statement 
indicating that he had received the Veteran's Form 9 before the 
time for filing this form had expired.

By rating decision in April 2003, the RO granted a 20 percent 
rating for residuals of a right ankle sprain from July 15, 2002; 
in a January 2005 decision, the 20 percent rating was granted 
effective October 24, 2001, the date of the Veteran's claim for 
an increased rating.  Although the RO awarded a higher rating 
during the pendency of this appeal, inasmuch as a higher rating 
is available for a right ankle disability and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the claim for a higher rating remained viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In April 2008, the 
Veteran and his wife testified during a Board video-conference 
hearing before the undersigned Veterans Law Judge.  Transcripts 
of both hearings are of record.  

In July 2009, the Board denied a schedular rating in excess of 20 
percent for right ankle disability, but remanded to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, the matter 
of higher extra-schedular rating for further action and for 
consideration of that matter, in the first instance.  After 
completing the requested development, the AMC denied the claim 
(as reflected in a July 2010 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Board notes that in the April 2009 decision and remand, the 
Board referred to the RO the matter of a disability rating in 
excess of 30 percent for depressive disorder.  As the Veteran's 
representative pointed out in the September 2010 Informal Hearing 
Presentation, it does not appear that any action on this claim 
has been undertaken.  As this matter has not been adjudicated by 
the RO, it is not properly before the Board, and is, thus, again 
referred to the RO for appropriate action.  

As a final preliminary note, the Board observes that the Veteran 
has recently submitted statements, including letters to and from 
his local Congressman, regarding, inter alia, the matter of a 
temporary rating of 100 percent for left ankle disability, and 
the matter of an increased rating for a left ankle disability.  
As neither matter is now before the Board, these matters are also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been accomplished.

2.  Pertinent to the October 2001 claim for increase, the 
Veteran's right ankle disability has neither been shown to 
involve symptoms not contemplated in the assigned rating, nor to 
result in marked interference with employment or frequent 
hospitalization, or to otherwise present so exceptional or 
unusual a disability picture as to warrant the assignment of a 
higher rating on an extra-schedular basis.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
residuals of right ankle sprain, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with, information 
pertaining to the assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2001 pre-rating letter, the RO 
provided the Veteran notice of what information and evidence must 
be submitted by him, and what information and evidence would be 
obtained by VA in connection with his claim for higher rating.  
The January 2002 rating decision reflects the initial 
adjudication of the claims after issuance of the November 2001 
letter.

Post rating, a July 2008 letter provided notice of what 
information and evidence was needed to substantiate a claim for 
higher rating for right ankle disability, as well as general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the July 2008 letter, and opportunity for the Veteran 
to respond, the July 2010 SSOC reflects the RO's initial 
adjudication of the matter of a higher rating on an extra-
schedular basis.  

The Board points out that the Veteran was not provided notice of 
the actual provisions of 38 C.F.R. § 3.321-the governing 
authority for the matter remaining on appeal-until the RO issued 
the July 2010 SSOC.  Thereafter, however, he was afforded time to 
respond, and his representative submitted additional argument on 
his behalf in September 2010.  Hence, the timing of this notice 
is not shown to prejudice the Veteran.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter remaining on appeal.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, the reports of multiple VA 
examinations, and a July 2010 determination by the Director of 
VA's Compensation and Pension Service.  Also of record and 
considered in connection with the appeal are the various written 
statements provided by the Veteran, and by his representative, on 
his behalf, as well as the transcripts of Veteran's DRO and Board 
hearing.  The Board also finds that no additional RO action to 
further develop the record in connection with the matter 
remaining on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As was noted above, in an April 2009 decision, the Board denied a 
schedular rating in excess of 20 percent for a right ankle 
disability.  Hence, the matter remaining on appeal is appeal is 
limited to consideration of whether any higher rating, on an 
extra-schedular basis, is warranted.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the injury.  Van Hoose, 4 Vet. 
App. at 363; 38 C.F.R. § 4.1 (2010). In exceptional cases, where 
the ratings provided by the rating schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
commensurate with the veteran's average earning impairment due to 
service-connected disability.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extra-schedular rating requires a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 
3.321(b)(1).

The Board has considered the evidence of record in light of the 
above, but finds that there has been no showing, at no point 
since the October 2001 claim for increase, that the Veteran's 
service-connected right ankle disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher rating on an extra-schedular basis.  See 38 
C.F.R.§ 3.321(b)(1) (cited and discussed in the July 2010 SSOC).

A January 2002 statement from Dr. Testa reflects that the Veteran 
had been his patient since Mary 1991.  He noted that the Veteran 
experienced on-and-off problems with his ankle for many years, 
and indicated that the Veteran could no longer perform his 
present job and should be retrained or education for a new 
vocation.

A statement from another treating private physician, Dr. Chao, 
dated in April 2002, noted that the Veteran's right ankle pain 
was intermittent in duration, moderate in severity, stable in 
context, and aggravated with weightbearing.   He recommended 
physical therapy, debridement, drilling and excision surgery.

An April 2003 VA examination pertaining to the Veteran's right 
ankle records the Veteran's report of many missed days of work 
because of his right ankle.  The Veteran indicated that he had 
exhausted his vacation and sick days and was utilizing Family 
Medical Leave Act (FMLA) leave to take extra time off of work.  
An April 2005 VA psychiatric examination likewise reflects the 
Veteran's report that he had to take an additional twenty days 
off of work without pay outside of his usual vacation days.

The report of an April 2005 VA orthopedic examination indicates 
that, at that time, the Veteran had worked as a mailman with the 
U.S. Post Office for twenty-six years.  The Veteran reported that 
he had been easier routes because of his right ankle pain.  He 
continued to report use of FMLA leave for the past five years, 
and indicated he was unable to work due to persistent right ankle 
pain.  

VA outpatient treatment records dated from 2003 through 2010 
reflect frequent treatment for the Veteran's right ankle 
disability, including right ankle strain and degenerative joint 
disease.  It was noted that the Veteran underwent steroid 
injections and wore braces and shoe inserts to treat the 
disability.  These records also reflect that right ankle 
arthroscopic surgery had been contemplated.  Also, these records 
track the Veteran's reports of his work status.  In August 2004, 
the Veteran reported that he continued to deliver mail eight 
hours a day on a deformed right ankle.  In October 2005, it was 
noted that the Veteran missed time at the post office because of 
severe ankle pain.  In May 2006, it was reported that the Veteran 
was out of work on leave without pay status due to a left ankle 
replacement.  He noted that he had worked up until the surgery.  

A May 2007 statement from Dr. Okereke notes that surgery on the 
Veteran's left ankle was performed in November 2005.  He further 
indicated that the Veteran went back to work in October 2006 with 
no restrictions, working six hours in an eight hour day.

During the Veteran's May 2007 DRO hearing and April 2008 Board 
hearing, he testified that he originally said he could work 
because it was "just the right ankle" but then his left ankle 
worsened.  He indicated that both ankles were constantly inflamed 
and painful, and he could not perform regular routes for the post 
office anymore.  As a result, the post office modified his work 
duties and provided accommodations for his ankle disability.  
During the April 2008 Board hearing, he indicated that he worked 
eight hours a day, but took off two days a week.     

On November 2008 VA examination, the Veteran reported that he 
then worked five days a week.  He indicated that he was driven to 
a commercial building and stood on his feet for approximately two 
hours to deliver the mail to the mailroom at the building, after 
which he was picked up and driven back.  These accommodations 
allowed him to still be a "letter carrier."  The Veteran 
reported constant pain, and swelling, an abnormal gait, and loss 
of motion was observed on physical examination.  The diagnosis 
was degenerative joint disease of the right ankle.  

In a July 2010 response to the AMC's May 2010 request for an 
extra-schedular determination, the Director of VA's Compensation 
and Pension Service found that the Veteran's service-connected 
low back pain was manifested by symptomatology that did not 
warrant a schedular or extra-schedular rating in excess of the 20 
percent disability currently assigned.  In so finding, the 
Director noted that the Veteran's right ankle symptoms of severe 
pain, instability, and fatigability were contemplated in the 
currently assigned 20 percent schedular rating.  The Director 
further noted that the Veteran had been provided accommodations 
and work, and his disability picture was also complicated by his 
left ankle disability.  Based on its careful review of the 
pertinent evidence of record, the Board agrees.

Initially, the Board notes (as implied by the Director), that the 
rating schedule appears adequate to rate the Veteran's right 
ankle disability.  The evidence also does not otherwise reflect 
an exceptional disability picture, with such factors as marked 
interference with employment or repeated hospitalizations.

The evidence demonstrates that the Veteran's industrial capacity 
has been impaired, to some degree, as a result of his service-
connected right ankle degenerative joint disease.  However, the 
Board has found that there is no objective showing that his 
disability has impacted his employability to an extent greater 
than what is already contemplated in the assigned 20 percent 
rating.  The record reflects that the Veteran is currently 
working, and has maintained employment throughout most of the 
relevant time frame, with the exception of when he underwent 
surgery for his left, not right, ankle disability.  In addition, 
the Veteran has reported that his employer has made numerous 
accommodations for his bilateral ankle disability, and the record 
most recently reflects that in 2008, the Veteran was able to work 
five days a week.

Moreover, as noted by the Director, the Board also notes that the 
Veteran's ability to work has been further complicated by his 
left ankle disability, which was surgically treated and required 
significant time off of work for recovery.  The Veteran's left 
ankle disability, however, is not currently an issue before the 
Board.  There simply is no objective evidence to support a 
finding that the Veteran's right ankle disability, alone, has 
produced marked interference with employment.  To the extent that 
the Veteran may have had to take time off from work and may have 
been afforded accommodations at work due to his right ankle 
disability, the Board notes that his current 20 percent rating 
adequately compensates him for such time loss and accommodation.

The Board further notes that that the evidence does not establish 
frequent treatment-much less, frequent hospitalization-for the 
service-connected right ankle disability.  While surgery the 
right ankle surgery has been contemplated, there is no indication 
that such surgery has been performed.  There also is no showing 
that the disability has otherwise rendered the application of the 
regular schedular standards impractical.

Under these circumstances, the Board must conclude that 
disability rating in excess of 20 percent for a right ankle 
disability, on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for residuals of 
right ankle sprain, on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


